PARIENTE, J.,
concurring.
I am sympathetic to the plight of the petitioner; however, the rules, as currently written, do not permit this Court to issue a limited certifícate of good standing. The majority has made clear that the sole reason that this Court cannot certify that Ms. Boesch is in good standing with The Florida Bar is because her membership lapsed as a result of nonpayment of dues after a period in excess of five years. Hopefully, this will not serve as an impediment to Ms. Boesch’s ability to seek admission to the North Carolina Bar and I *767urge the North Carolina Bar to recognize that for its purposes, this Court’s order is a limited certifícate. Further, because the Bar has referred to an unintended “glitch” in subchapter 1-3 of the Rules Regulating the Florida Bar for certain individuals seeking admission to other state bars, I suggest that The Florida Bar review our current rules and propose amendments to this Court that would accommodate circumstances similar to the predicament in which Ms. Boesch finds herself.
CANTERO, J., concurs.